     Case 2:21-cv-00418-APG-BNW Document 38 Filed 04/27/21 Page 1 of 4



 1   Kelly H. Dove, Esq.
     Nevada Bar No. 10569
 2   Gil Kahn, Esq.
     Nevada Bar No. 14220
 3   SNELL & WILMER LLP
     3883 Howard Hughes Parkway, Suite 1100
 4   Las Vegas, NV 89169
     Telephone: (702) 784-5200
 5   Facsimile: (702) 784-5252
     kdove@swlaw.com
 6   gkahn@swlaw.com
 7   David E. Suchar (MN #0392583)
     John R. Darda (MN #388298)
 8   Bryan R. Freeman (MN #0387154)
     Jevon C. Bindman (MN #0396337)
 9   (Pro hac vice)
10   MASLON LLP
     3300 Wells Fargo Center
11   90 South Seventh Street
     Minneapolis, MN 55402-4140
12   Telephone: (612) 672-8200

13   Attorneys for Plaintiff
     Freyssinet, Inc.
14
                                  UNITED STATES DISTRICT COURT
15
                                       DISTRICT OF NEVADA
16

17   FREYSSINET, INC., a Virginia corporation,
                                                    Case No. 2:21-cv-00418-APG-BNW
18                 Plaintiff,
                                                    JOINT MOTION FOR EXTENSION
19   v.                                             OF TIME TO FILE RESPONSE TO
                                                    DEFENDANTS APOLLO LIABILITY
20    BESSO INSURANCE GROUP LTD., a                 CONSORTIUM NUMBER 9984 AND
      United Kingdom company, and CERTAIN           APOLLO SYNDICATE
21    UNDERWRITERS AT LLOYD’S, LONDON               MANAGEMENT LIMITED’S
      SUBSCRIBING TO BESSO POLICY                   MOTION TO DISMISS PLAINTIFF’S
22    NUMBER B0595XN5229017, APOLLO                 COMPLAINT
      LIABILITY CONSORTIUM NUMBER 9984,
23   including APOLLO SYNDICATE                     (FIRST REQUEST)
     MANAGEMENT LIMITED, a United Kingdom
24   company,

25
                    Defendants.
26

27

28
     Case 2:21-cv-00418-APG-BNW Document 38 Filed 04/27/21 Page 2 of 4



 1            Plaintiff Freyssinet, Inc. (“Plaintiff”) and Defendants, Apollo Liability Consortium Number
 2   9984 and Apollo Syndicate Management Limited (the “Apollo Defendants” and collectively with
 3   Plaintiff, the “Parties”), by and through their undersigned counsel, for good cause shown, hereby
 4   jointly move and agree to extend Plaintiff’s deadline to file its response to the Apollo Defendants’
 5   Motion to Dismiss Plaintiff’s Complaint [ECF No. 15] (the “Motion”) an additional seven (7) days
 6   to May 3, 2021, with the following background and for the following reasons:
 7            1.     Apollo Defendants filed the Motion on April 12, 2021 [ECF No. 15].
 8            2.     Plaintiff’s response to the Motion is currently due April 26, 2021.
 9            3.     The Parties have reached an agreement in principle that will obviate the need for
10   further motion practice but need additional time to formalize their agreement.
11            4.     On April 26, 2021, the Parties agreed to the extension requested herein.
12            5.     This extension request is sought in good faith and is not made for the purpose of
13   delay.
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    -2-
     Case 2:21-cv-00418-APG-BNW Document 38 Filed 04/27/21 Page 3 of 4



 1          Therefore, the Parties respectfully request an extension for Plaintiff to file a response to the
 2   Motion to and including May 3, 2021.
 3
      Dated: April 26, 2021                               Dated: April 26, 2021
 4
      SNELL & WILMER L.L.P.                               BAILEY KENNEDY
 5
      /s/ Kelly H. Dove                                   /s/ Stephanie J. Glantz
 6    Kelly H. Dove, Esq.                                 Sarah E. Harmon, Esq.
      Nevada Bar No. 10569                                Nevada Bar No. 8106
 7    Gil Kahn, Esq.                                      Stephanie J. Glantz, Esq.
      Nevada Bar No. 14220                                Nevada Bar No. 14878
 8    3883 Howard Hughes Parkway, Suite 1100              8984 Spanish Ridge Avenue
      Las Vegas, NV 89169                                 Las Vegas, Nevada 89148
 9

10    MASLON LLP                                          CLYDE & CO US LLP
                                                          Jennifer McKee, Esq.
11    David E. Suchar (MN #0392583)                       Nevada Bar No. 9624
      John R. Darda (MN #388298)                          3960 Howard Hughes Parkway, Suite 500
12    Bryan R. Freeman (MN # (#0387154)                   Las Vegas, NV 89169
      Jevon C. Bindman (MN #0396337)
13    Pro hac vice                                        CLYDE & CO US LLP
      3300 Wells Fargo Center                             James P. Koelzer, Esq.
14    90 South Seventh Street                             (Pro hace vice pending)
      Minneapolis, MN 55402-4140                          Elizabeth L. Musser, Esq.
15    Telephone: (612) 672-8200                           (Pro hace vice pending)
      Attorneys for Plaintiff                             355 South Grand Avenue, Suite 1400
16
      Freyssinet, Inc.                                    Los Angeles, CA 90071
17
                                                          Attorneys for Defendants Certain
18                                                        Underwriters at Lloyd’s, London Subscribing
                                                          to Policy No. B0595XN5229017
19

20
                                                   ORDER
21
            IT IS ORDERED.
22
                    April 27
            DATED: _____________, 2021.
23

24                                                 UNITED STATES DISTRICT COURT JUDGE
                                                   Case No. 2:21-cv-00418-APG-BNW
25

26

27

28

                                                    -3-
     Case 2:21-cv-00418-APG-BNW Document 38 Filed 04/27/21 Page 4 of 4



 1                                     CERTIFICATE OF SERVICE
 2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)
 3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a
 4   true and correct copy of the foregoing JOINT MOTION FOR EXTENSION OF TIME TO
 5   FILE RESPONSE TO DEFENDANTS APOLLO LIABILITY CONSORTIUM NUMBER
 6   9984 AND APOLLO SYNDICATE MANAGEMENT LIMITED’S MOTION TO DISMISS
 7   PLAINTIFF’S COMPLAINT by method indicated below:
 8
        BY FAX: by transmitting via facsimile the document(s) listed above to the fax
          number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
 9
               A printed transmission record is attached to the file copy of this document(s).
10
        BY  U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
          postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
11
               as set forth below.
12
        BY  OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
          delivery service company for delivery to the addressee(s) on the next business day.
13

14      BY PERSONAL DELIVERY: by causing personal delivery by                       ,a
          messenger service with which this firm maintains an account, of the document(s) listed
15             above to the person(s) at the address(es) set forth below.

16      BY  ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
          electronic filing and service upon the Court’s Service List for the above-referenced case.
17
          BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
        the
18            individual(s) listed below.

19   DATED this 26th day of April, 2021.

20
                                                    /s/ Maricris Williams
21                                                  An employee of SNELL & WILMER L.L.P.

22

23

24

25

26
     4814-7295-7159
27

28

                                                     -4-
